Citation Nr: 1754721	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  10-04 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for generalized anxiety disorder (GAD) and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1972 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2015, the Board remanded this case for further development.  The Board then denied the Veteran's claim for an initial rating in excess of 10 percent for GAD and PTSD in a February 2016 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the February 2016 decision.  The Court granted the JMR in a November 2016 Order.  Subsequently, in February 2017 the Board remanded the case again pursuant to the JMR and Court's Order.

Thereafter, via a July 2017 rating decision, the Agency of Original Jurisdiction (AOJ) increased the Veteran's initial rating to 30 percent, effective August 22, 2008-the date of claim.  But, as that increase did not constitute a full grant of the benefit sought for the entire appeal period, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The case is now again before the Board for appellate review.  The Board finds that there has been substantial compliance with its February 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


VETERAN'S CONTENTIONS

In regard to his increased rating claim, the Veteran contends that his current rating does not fully encompass the severity of his service-connected GAD and PTSD.  Specifically, the Veteran has stated that he does not work well with others and that his psychiatric symptoms interfere with family relationships.  Additionally, the Veteran has reported that he uttered comments about hurting others, and his spouse testified that the Veteran has displayed isolating behaviors, is disconnected, and could become combative when answering basic questions.


FINDINGS OF FACT

1. In a September 2007 VA treatment record, the Veteran reported that he had been married three times and divorced twice.  He stated that he owned his own gas station, liquor store, and grocery store and was also involved in construction.  He reported having nightmares 3 to 4 times a week.  Additionally, he stated that he was agitated when he slept, resulting in him sleeping separately from his spouse.  The Veteran stated that he had flashbacks as well as daily intrusive thoughts.  The Veteran reported hypervigilance and an increased startle response.  A mental status examination revealed loud speech with an irritable and anxious affect.  The Veteran denied suicidal and homicidal ideation.  The clinician then diagnosed the Veteran with PTSD and dysthymic disorder.

2. In January 2009, the Veteran's spouse reported that the Veteran slept poorly and that she learned not to touch him once he was asleep.  She recalled one event where, while the Veteran was asleep, he got on top of her, put one hand on her neck, and made a fist with his other hand like he was going to strike her.  Additionally, she stated that she learned that it was difficult to tell the Veteran what to do because he became combative.  Further, she reported that the Veteran liked to be alone, did not have a lot of friends, and did not participate in family gatherings.  Lastly, the Veteran's spouse stated that the Veteran was good at concealing his emotions.

3. In a February 2009 VA treatment record, the Veteran displayed an anxious and slightly-irritable affect, but did not have a depressed mood.  The Veteran did not report suicidal ideation or psychosis.  In a separate February 2009 VA treatment record, the clinician stated that the Veteran managed his depression and otherwise was quite well in overall coping.  The clinician assessed the Veteran with PTSD (subthreshold), dysthymic disorder, and assigned a Global Assessment of Functioning (GAF) score of 71.

4. In an April 2009 VA examination, the Veteran reported recurrent intrusive and distressing thoughts on a daily basis.  He reported difficulties sleeping and stated that he had nightmares and had dreams involving death and images of a severely burned individual.  Additionally, he reported flashbacks and reacting to cues with sweating, shortness of breath, and feelings of panic.  The Veteran discussed avoidance behaviors and feeling detached from others.  Lastly, the Veteran reported increased irritability, anger, and startle response and stated that he sometimes lacked concentration.  A mental status examination noted that the Veteran displayed: linear speech that within normal limits; a cooperative attitude despite anxiousness and discomfort; little dysphoria but extreme amounts of anxiety; and adequate thought processes and communication skills.  Additionally, the examiner noted that the Veteran denied suicidal or homicidal ideations-other than right after his first divorce-as well as delusions or hallucinations.  The examiner then diagnosed the Veteran with GAD, PTSD, and a personality disorder not otherwise specified (NOS), and assigned a GAF score of 57.

5. In a January 2012 VA treatment record, the clinician noted that the Veteran was alert and oriented, casually dressed, cooperative, and maintained eye contact.  The Veteran's affect was full range and his mood was at times irritable, but not depressed.  His speech was within normal limits and he did not display any abnormal motor movements or evidence of a thought disorder, delusions, mania, or suicidal or homicidal ideations.  The Veteran's concentration was fair and his memory was not impaired.  Lastly, his judgment was appropriate and his insight limited.  The clinician assessed the Veteran with PTSD and assigned a GAF score of 51.

6.  In a March 2013 treatment record from the Grand Junction, Colorado Vet Center, the Veteran stated that he had been having dreams and flashbacks about his military experiences every night.  The Veteran stated that finances were the big thing affecting his relationship with his spouse.  Relatedly, in a separate March 2013 VA treatment record, the Veteran reported sleep disturbances caused by nightmares, intrusive memories, flashbacks, and irritability.  The VA clinician assessed the Veteran with PTSD, GAD, dysthymic disorder by history, and personality disorder NOS.  The clinician then assigned a GAF score of 53.

7. In a May 2013 VA treatment record, the Veteran reported that he was coping well and working in the driving industry.  The clinician stated that the Veteran presented in stable condition, denying hallucinations or a formal thought disorder.  The Veteran also denied suicidal or homicidal ideations.  The clinician then diagnosed the Veteran with PTSD (subthreshold) and dysthymic disorder and assigned a GAF score of 71.

8. In a November 2013 VA treatment record, the Veteran reported crying spells and complained of irritability with verbal aggressiveness toward inanimate objects.  The Veteran again described disturbed sleep, with nightmares, flashbacks and intrusive thoughts.  The Veteran displayed no objective symptoms except mild impairment with recent memory.  The clinician then assessed the Veteran with PTSD, persistent depressive disorder, GAD, and unspecified personality disorder by history.

9. During a March 2014 VA examination, the examiner diagnosed the Veteran with stressor-related disorder and noted that, pursuant to notations of subthreshold by the Veteran's primary treating provider in his VA treatment records, the Veteran's diagnosis was not in the clinical range of disruption.  The examiner then explained that stressor-related disorder was essentially the equivalent of anxiety disorder NOS.  Lastly, the examiner commented that the Veteran's presentation was more consistent with traits of a personality disorder; but, she did not make a diagnosis regarding the Veteran's personality structure at that time.  

10. Later in a March 2014 VA treatment record, the Veteran reported that he was more stressed due to increased financial stressors.  The Veteran stated that he was still employed as a truck driver but had been placed on oxygen and would no longer be able to do his job duties.  Again, the Veteran reported nightmares, intrusive memories, and flashbacks.  The Veteran stated that he remained hypervigilant and easily startled.  The Veteran did not present any objective symptoms except mild impairment with recent memory.

11. In an August 2014 Grand Junction Vet Center treatment record, the Veteran stated that he had been married for 25 years, but reported that there was no longer a sense of intimacy between himself and his spouse.  The Veteran reported that he was a truck driver but could no longer work due to chronic obstructive pulmonary disease (COPD).  Again, the Veteran discussed his sleeping issues, including nightmares and dreams, and he reported feelings of hopelessness and despair.  The Veteran also endorsed experiencing the following symptoms: excessive fatigue; irritability or aggression with little to no provocation; anxiety; depression; and changes in personality.  During a mental status examination, the Veteran displayed appropriate affect and there was no evidence of delusions, disorganized thinking, hallucinations, or grossly disorganized catatonic behavior.

12. In January 2015, the Veteran's spouse reported that she had been married to the Veteran for over 25 years and, as time went on, he had become more combative.  She stated that when she asks him questions, the Veteran either yells, replies with condescension, or does not answer at all.  She reported that she occasionally felt scared and threatened by the Veteran's outbursts.  The Veteran's spouse indicated that the Veteran's communication skills, intimacy, and his ability to complete household chores and contribute their finances had steadily declined.  She stated that he played solitaire or card games on their home computer constantly.  In social settings, she stated that the Veteran did not interact with others and concluded that she felt that the Veteran was physically present but did not possess emotion, spirit, or romantic affection.

13. During the February 2015 Board hearing, the Veteran testified that he always had anger issues since service.  He further stated that, on a typical day, he did not get dressed unless he had a reason to go outside and mostly sat on the computer or watched television.  The Veteran then testified that he did not have any friends and that he did not want to bother other people.  Lastly, the Veteran testified that he felt an emotional disconnect from others and that he still suffered from nightmares and reliving service events.  The Veteran's spouse then testified that the Veteran always tried to escape from family affairs or events with lots of people-like going to restaurants or movie theaters.  She then stated that the Veteran did not communicate at home and that he often became angry.  

14. In a September 2015 VA examination, the Veteran was diagnosed with unspecified personality disorder and stressor-related disorder.  The Veteran stated that he drove part-time for a funeral home and was trying to start a new manufacturing company.  The examiner then commented that only symptom attributable to stressor-related disorder was chronic sleep impairment while the symptoms of irritability, depressed mood, and emotional outbursts were attributable to his unspecified personality disorder.

15. In a November 2015 VA treatment record, the Veteran again discussed his irritability, but denied any verbal or physical aggression.  The Veteran denied self-directed violence or any psychotic symptomatology.  The Veteran was alert and oriented, well groomed, cooperative, with normal speech and thought processes, had grossly-intact judgment, displayed broad and mood-congruent affect, and had grossly-intact immediate and remote memory with mildly impaired recent memory.  There was no evidence of delusions, paranoia, hallucinations, a thought disorder, or indications of suicidality or homicidality.  The clinician diagnosed the Veteran with persistent depressive disorder as well as borderline personality disorder, PTSD, and GAD.

16. In March 2017, the Veteran was afforded another VA examination.  During this examination, the Veteran again was diagnosed with unspecified personality disorder and stressor-related disorder.  After explaining the differences between the March 2014 and September 2015 VA examination reports, the examiner explained that the Veteran's symptoms of stressor-related disorder only reached a level of clinical impairment once he experienced increased stress in his life.  The examiner then stated that the Veteran only reported increased stressor-related disorder symptoms when he was exposed to additional stresses in his life due to dysfunctional coping skills caused by his unspecified personality disorder.  The examiner then marked chronic sleep impairment as the only symptom attributable to stressor-related disorder.

17. In an April 2017 Grand Junction Vet Center treatment note, the Veteran reported that he still had dreams and flashbacks about his service experiences.  The Veteran stated that he still did not sleep with his wife because of his sleeping issues and added that sometimes he could be physical with her while he was sleeping.

18. Throughout the entirety of the claim period, the Veteran's service-connected GAD and PTSD did not produce occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for GAD and PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2017); Mauerhan v. Principi, 16 Vet. App. 436 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided above, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 30 percent at any time during the claim period.  In making this determination, the Board finds that the Veteran has not displayed any of the following symptoms (or any analogous thereto) at any time during the claim period: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; and impaired abstract thinking.  These criteria-or analogous symptoms-are required for the next-higher rating of 50 percent under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  

As an initial matter, in forming its conclusion, the Board has discounted the opinions expressed in the September 2015 and March 2017 VA examination reports as the other medical evidence of record has attributed more symptoms than just chronic sleep impairment to the Veteran's service-connected disabilities of GAD and PTSD.

Next, the Board acknowledges that the Veteran has demonstrated, through the consistent lay testimony of himself and his spouse, the following symptoms under the rating criteria for 50 percent: (1) disturbances of motivation and mood; and (2) difficulty in establishing and maintaining effective work and social relationships.   However, the presence of two symptoms of a nature contemplated within those listed as examples in the 50 percent rating criteria does not cause the severity of the Veteran's entire disability to be considered as 50 percent disabling.  Rather, in adjudicating the present claim, the Board must consider the totality of the Veteran's array of symptomatology.  See Mauerhan v. Principi, 16 Vet. App. 436, 443-44 (2002).

Indeed, in this case, the Board finds that the Veteran did not display any other symptoms representative of a 50 percent rating.  Thus, the Board cannot conclude that the entirety of the Veteran's disability picture for the period under review is analogous to occupational and social impairment with reduced reliability and productivity.  Accordingly, a rating of 50 percent is not warranted.  

Additionally, the Board is cognizant that in November 2013, March 2014, and November 2015 VA treatment records, the Veteran displayed mild recent memory impairment.  However, this symptom is better representative of the "mild memory loss" criterion discussed in the 30 percent rating criteria as the Veteran's immediate and remote memory was intact.  

Further, the Board also recognizes that the record contains reports of the Veteran having unprovoked irritability.  However, the record is devoid of episodes of irritability with periods of violence-the criteria reflective of a 70 percent rating. 

In short, the Board finds that the criteria for an initial rating in excess of 30 percent were not met during any period of the claim period.  Accordingly, the Veteran's claim is denied.
ORDER

An initial rating in excess of 30 percent for GAD and PTSD is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


